DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9, in the reply filed on 12/27/21 is acknowledged.
Claim 10 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/27/21.

Claim Objections
Claims 1-9 are objected to because of the following informalities:  Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation.  37 CFR 1.75(i), MPEP 608.01(m). Appropriate correction is required.
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Rundle et al. (US 2014/0072794, “Rundle”).
Regarding claim 1, Rundle teaches first and second adhesive strips (see, e.g., Fig. 3B). Rundle teaches that the adhesive strips may have gaps or be applied serially on either or both of the first or second adhesive component (see Fig. 3A, section 302, and [0038]; see, e.g., adhesive layers 312, 314, 322, 324 and Rundle noting that the adhesive layers on either or both sides at various positions may have a gap in the adhesive). Rundle additionally teaches that the adhesives may be “multilayer” and thus would have first and second adhesive layers or strips ([0032] and see Figs. 1B and 3B).
    PNG
    media_image1.png
    377
    624
    media_image1.png
    Greyscale
	Rundle fails to specifically teach that the gaps between first adhesive strips and the gaps between the second adhesive strips are staggered or that their projections on an underlying display device do not overlap, however, Rundle teaches that the adhesive may be removed from only one side of the substrate layer at a given position in the laminate in order to accommodate features in the display or to provide an air gap at that space ([0038]). It therefore would have been obvious to have staggered apart the gaps or discontinuities in the top and bottom adhesive components, or only selectively applied adhesive to one side of the substrate at certain portions of the laminate, in order to accommodate features in the display or to provide an air gap at that space ([0038]). Further, it would have been obvious to have adjusted the shape of the adhesive components, including creating a discontinuity portion of the adhesive in only one side or layer of the adhesive at a time as doing so would be a simple adjustment to the shape of the adhesive consistent with the teachings of Rundle (e.g., [0038]) and because a change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 CCPA 1966.
Regarding claims 2 and 3, teaches generally that the adhesives may have the same thickness and width ([0036], [0029], teaching generally that the dimensions of the adhesive may be adjusted to suit the needs of the device). 
Regarding claim 4, Rundle additionally teaches that the adhesive may have gaps or discontinuities and that the shapes of the adhesive and the discontinuities are not particularly limited ([0029], [0038]). Furthermore, it would have been obvious to the person of ordinary skill in the art at the time of filing to have adjusted the width of the gap, including so that it was less than twice the width of the adhesive strips, so as to provide air gaps, or to accommodate sensitive features or components in the display (see, [0029], [0038] and see Fig. 1B, having discontinuities or gaps between adhesive members). 
Regarding claim 5, Rundle additionally teaches that the adhesive layers may be made of the same material (e.g., [0033]). 

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rundle as applied to claim 1, above, and further in view of Khan et al. (US 2004/0232394, “Khan”).
Regarding claims 6 and 7, Rundle additionally teaches that the adhesive is not particularly limited ([0032]) but fails to specifically teach the makeup of the adhesive. However, in the same field of endeavor of adhesives for use in display devices (e.g., [0002]), Khan teaches that, for example, polyacrylates function as useful adhesives in a display device (e.g., [0112] – [0115]). Therefore, it would have been obvious to the ordinarily skilled artisan at the time of filing to have used a polyacrylate component as the adhesive compound of Rundle for its usefulness in display devices and because in the absence of a specific teaching regarding the composition of the adhesive by Rundle, it would have been necessary for the person of ordinary skill to consider the prior art for a useful composition for an adhesive (Khan, [0112] – [0115]). Further, the simple substitution of a known element or compound that . 

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rundle as applied to claim 1, above, and further in view of Shen et al. (US 2018/0210289, “Shen”).
Regarding claim 8, while Rundle teaches that there may be gaps or discontinuities in the adhesive (see, e.g., Figs. 1B, 3B, [0038]), Rundle fails to teach that the upper and lower adhesives have four such gaps (thus creating four adhesive strips each). While it would have been obvious to the ordinarily skilled artisan to have adjusted the number of gaps in each of the upper and lower adhesive based on the design and functional requirements of the device (e.g., [0038]), in the same field of endeavor of adhesives for use in display devices ([0002], [0003]), Shen teaches that it is known to provide discontinuities or gaps between strips of adjacent adhesives ([0003], [0039], [0040]) and that doing so allows linear pieces of adhesive to be used in display device applications more easily and allows for the tape or adhesive body to expand or shrink more easily as the temperature or changes without affecting other nearby materials ([0039], [0040], and see Figs. 1 and 8, [0003]). Therefore, it would have been obvious to the ordinarily skilled artisan to have provided gaps or discontinuities in the each of the upper and lower adhesives of Rundle, including enough that there are at least four linear sections of each the upper and lower adhesive, in order to allow linear pieces of adhesive to be used in display device applications more easily and to allow for the tape or adhesive body to expand or shrink more easily as the temperature or changes without affecting other nearby materials ([0039], [0040], and see Figs. 1 and 8, [0003]).
Regarding claim 9, modified Rundle fails to specifically teach that the gaps between first adhesive strips and the gaps between the second adhesive strips are staggered (such that their projections on an underlying display device do not overlap or such that the gaps alternate or are 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J FROST whose telephone number is (571)270-5618.  The examiner can normally be reached on Monday to Friday, 8:00am to 4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ANTHONY J FROST/Primary Examiner, Art Unit 1782